DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant has withdrawn claims 9-17 in response to an office action requirement.  Claims 1-8 are currently under consideration.  In response to the instant office action, applicant should cancel claims 9-17 to proceed with prosecution of the pending claims.  
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mario Kart 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibanez et al. (Ibanez, Maria Blanca, et al., “Creating Test Questions for Collaborative Virtual Worlds: the WorldOfQuestions Authoring Environment”, Journal of Universal Computer Science, vol. 18, no. 18 (2012), pp2556-2575) in view of Singleton, IV et al. (US 2019/0158569 A1) and Jung et al. (US 2009/0259839 A1), and in further view of Mario Kart 7 (“Mario Kart 7 - 100cc Playthrough Part 1”, published by Japancommercials4U2 at YouTube.com as of Apr. 13, 2013, https://www.youtube.com/watch?v=nYXCNdN4HQM).
Regarding claim 5, Ibanez discloses: 
A computer program product stored on a non-transitory computer-readable medium that when executed by a processor, performs a method for providing information through a virtual three-dimensional (3D) simulation or interface, the computer program product comprising: (Page 2557, Section 2 of Ibanez, Par. 1: 3D Collaborative Virtual Worlds is a multimodal user interface where 3D scenarios are filled with interactive 3D objects, allowing deployment of truly immersive spaces; Page 2563, Section 3.4, Paras. 1-2: architecture of system – Fig. 4 on Page 2564 – built on client-server architecture, where Open Wonderland’s extended server has repositories storing question files and user’s scores, and assets for assessment activity including multimedia files and 3D assets; Examiner notes that computer software inherently requires a processor to operate)
(Page 2564, last paragraph extending to Page 2564 of Ibanez: delivery and display of questions includes Assessment Repository indicating what assets are to be made visible and to what users)
[video]; (Page 2559 of Ibanez, Paras. 3-4 discloses information transmitted in combination with visual information through video, including a video file; Page 2259, Par. 7 further discloses feedback involves changing the 3D scenario, and may cause avatar to be teleported to another place in the virtual world)
creating and rendering a virtual 3D environment based on the second user input; (Page 2560 of Ibanez, Section 3, Par. 1: tests are created using Open Wonderland together with the WoQ-editor, and are then delivered as 3D collaborative learning environments by WoQ; Page 2564, last paragraph extending to Page 2564: delivery and display of questions includes Assessment Repository indicating what assets are to be made visible and to what users, where Visibility Manager gives users the necessary permissions to view pertinent assets, obtained from Assets Repository and displayed in virtual world by Front End; Also Page 2559, Paras. 5 and 7 of Ibanez: adapt system to student preferences for receiving information, and feedback can be received involving changing the 3D scenario, such that a 3D object may appear as a result of an answer to a question)

displaying the rendered 3D environment to the user device (Page 2559 of Ibanez, Paras. 2-3: 3DCVW immerses students in environment where they perceive and act through their avatars, conveying visual information to users through text, pictures, audio, and video fragments, 3D objects and the 3D setting Fig. 1 on Page 2562); and
wherein the rendered 3D environment serves as a direct user interface allowing the user to visually navigate the rendered 3D environment thereby providing an immersive interaction in the 3D environment (Page 2557 of Ibanez, Section 2, Par. 1: 3D collaborative Virtual Worlds is a multimodal user interface where 3D scenarios are filled with interactive 3D objects; Page 2559, Par. 2: students immersed in the environment perceive and act through their avatars; Page 2559, last paragraph, including 4th bullet point from bottom: avatars can perform a rich variety of actions including “Movement from one place to another either by walking, running or teleporting” – See Fig. 1 on Page 2562).
Ibanez does not explicitly disclose receiving user input from a user device wherein the user input are credentials that allow the user to access an application and transmitting the rendered environment to the user device. 
Singleton, IV discloses: 
A computer program product stored on a non-transitory computer-readable medium that when executed by a processor, performs a method for providing information through a virtual simulation or interface, the computer program product comprising (Paras. 33 and 40 of Singleton, IV: program modules executed by processor in a computer, where computer executable instructions are stored on non-volatile storage device)
(Par. 86 of Singleton, IV: input/output interface 515 used as an interface for forwarding instructions or data, which are input into the client computing device 510 by a user; Par. 104 of Singleton, IV: client computing device may authenticate the user of the client computing device 510 by validating a username and password entered by the user, where client computing device 510 may store in a keychain and/or otherwise cache one or more single sign-on (SSO) credentials linked to a user account of the cloud service 540 associated with the user, and SSO credentials may be usable by the client computing device 510 to enable the client computing device 510 to login to the cloud service 540 to access the remote server 542 and request the remote server 542 to execute the web application 543, e.g. cloud service 540 may establish a connection with the ISV 530 via the gateway 550 and may use the SSO credentials to access the user's account at the ISV 530)
receiving a second user input from a user device, (Par. 116 of Singleton, IV: client computing device 510 may record interactions with the GUI when an input is received in the GUI displayed in the local browser application 514, such as selection of link, or other type of control interaction; Par. 117: the client computing device 510 may send, to remote server 542, via the communication interface 519, the input interacting with the GUI displayed in the local browser application 514) 
transmitting the rendered environment to the user device (Paras. 96 and 114 of Singleton, IV: GUI rendered by remote browser application and transmitted to client computing device; Par. 132: the client computing device 510 may receive, from the remote server 542, graphics associated with a GUI of the web application 543 which has been executed and rendered in the remote browser application 545 on the remote server 542)
Both Ibanez and Singleton, IV are directed to distributed user interfaces for providing an interactive computer interface for user interaction.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed user interface for providing an interactive virtual experience to a user including an interactive 3D training application as provided by Ibanez with the technique of providing an interactive user interface in a distributed computer architecture with graphical rendering on a remote system as provided by Singleton, IV, using known electronic interfacing and programming techniques.  The modification results in an improved distributed graphical user interface across different computing platforms by better 
	Although Ibanez modified by Singleton provides a distributed system for client-side access to a server provided graphical user interface using user-input credentials to allow access to the application, the references do not explicitly teach that the user-input credentials are received by the computer product serving the data to the user device as claimed. 
	Jung discloses:
Receiving first user input from a user device wherein the user input are credentials that allow the user to access (Par. 11 of Jung: encrypt an identification and a password input by the user and transmit the encrypted ID and password to the authentication server; Par. 45: authentication server 140 and web server 100 can be implemented as single server; Fig. 4 and Par. 57; login window 400 displayed; Par. 59: user inputs ID and password; Paras. 74-75: ID and password encrypted and sent to authentication server which determines if decrypted ID and password match database ID and password)
Ibanez, Singleton, IV and Jung are directed to distributed user interfaces for providing user-specific data to a client device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed user interface for providing an interactive virtual experience to a specific user including an interactive 3D training application as provided by Ibanez, using the technique of providing an interactive user interface in a distributed computer architecture based on user credentials with graphical rendering on a remote system as provided by Singleton, IV, Jung, using known electronic interfacing and programming techniques.  The modification results in an improved distributed graphical user interface across different computing platforms by better ensuring integrity of user data and better controlling access to data accessible across a network (Paras. 5-6 of Jung discusses need within online gaming and other internet services for secure user authentication).  Moreover, the modification merely substitutes one technique for authenticating user credentials on the server-side for another known technique, yielding predictable results of utilizing user credentials for accessing server data by transmitting the credentials to the server for authentication.  
Ibanez modified by Singleton, IV and Jun does not explicitly disclose receiving user input that is a selection of a scenario and a trailer, and creating and rendering a virtual 3D environment based on the input.  This element, however, is well known within the gaming industry for launching a particular virtual 3D environment, as disclosed by 
Mario Kart 7 discloses:
the second user input is the selection of a scenario and a trailer, creating and rendering a virtual 3D environment based on the second user input (Mario Kart 7 discloses user “Playthrough” including “we complete the Mushroom Cup”, where Video time 0:01 to 0:04 shows a menu with cursor moving to select Mario Kart 7 from the menu, including a selecting the video game to load and the associated trailer at the top of the screen, and clicking open to select:
[AltContent: rect]
    PNG
    media_image1.png
    899
    1028
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    941
    1029
    media_image2.png
    Greyscale

Selecting Mario Kart 7, the system loads a 3D racing game as shown at least in video time: 
Alternatively, video time 0:20 to shows selection of scenario “Grand Prix” with trailer video of course on top of screen, upon which 3D race is generated and a displayed for the selected race:
[AltContent: ]
    PNG
    media_image3.png
    885
    1015
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    860
    1023
    media_image4.png
    Greyscale

 )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed user interface for providing an interactive virtual experience to a specific user Ibanez, using the technique of providing an interactive user interface in a distributed computer architecture based on user credentials with graphical rendering on a remote system as provided by Singleton, IV, and the technique of authenticating a user by transmitting user information for access to a distributed computer system provided by Jung, by providing the additional menu selection of virtual data to load as provided by Mario Kart 7, using known electronic interfacing and programming techniques.  The modification results in an improved user graphic interface for loading 3D generated data by providing an easy to use menu with a preview of data to load to more clearly inform a user of expected data that will be generated, and providing more flexibility to a user for tailoring an experience to the user’s preferences.  Moreover, the modification applies a known technique of providing a user menu having preview of 3D data to generate to a known user interface for displaying 3D generated data based on user input, ready for improvement to yield predictable results of incorporating a visual menu to a provide a user a selection of virtual environments to interact with.
Regarding claim 1, the computer program product of claim 5 comprises the same method as recited in claim 1.  As such, claim 1 is rejected based on the same rationale as claim 5 set forth above.  
Regarding claim 7, Ibanez further discloses: 
Displaying a question on the user interface to initiate a discussion along with possible actions displayed for multiple choices; (Page 2560, Section 3.2 of Ibanez, Paras. 1-2: WoQ offers questions, including Mutliple Choice; Page 2561, 2nd full paragraph to 3rd full paragraph: interactive text questions, where question delivered by text message)
Commencing the discussion with multiple choice questions; and (Page 2558 of Ibanez, Par. 2: QuizHud includes multiple choice and exploration questions, where students must click on 3D objects to state their choice; Page 2560, Section 3.2, Paras. 1-2: “in a 3D world, these answers can take the shape of 3D objects or characteristics, multimedia fragments, areas in the world, etc., and users can select one of them by clicking on it; Page 2561, 3rd full paragraph to 5th full paragraph: wording of question delivered as text, and presenting set of synthetic characters, which appear next to the student avatar, where students answer by clicking on one of the presented characters as multiple choice or by having their avatars go to the place)
Allowing the user to select a choice (Page 2558 of Ibanez, Par. 2: QuizHud includes multiple choice and exploration questions, where students must click on 3D objects to state their choice; Page 2561, 3rd full paragraph to 5th full paragraph: wording of question delivered as text, and presenting set of synthetic characters, which appear next to the student avatar, where students answer by clicking on one of the presented characters as multiple choice or by having their avatars go to the place)
Regarding claim 3, the computer program product of claim 7 comprises the same method as recited in claim 3.  As such, claim 3 is rejected based on the same rationale as claim 7 set forth above.  

Claims 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibanez et al. (Ibanez, Maria Blanca, et al., “Creating Test Questions for Collaborative Virtual Worlds: the WorldOfQuestions Authoring Environment”, Journal of Universal Computer Science, vol. 18, no. 18 (2012), pp2556-2575) in view of Singleton, IV et al. (US 2019/0158569 A1), Jung et al. (US 2009/0259839 A1) and Mario Kart 7 (“Mario Kart 7 - 100cc Playthrough Part 1”, published by Japancommercials4U2 at YouTube.com as of Apr. 13, 2013, https://www.youtube.com/watch?v=nYXCNdN4HQM) and in further view of Hyndman (US 2010/0169837 A1).
Regarding claim 6, the limitations included from claim 5 are rejected based on the same rationale as claim 5 set forth above and incorporated herein.  Further regarding claim 6, Ibanez modified by Singleton, IV and Jung further discloses:
Wherein the rendered 3D environment is displayed with associated with (Page 2558 of Ibanez, Paras. 2-3: provide exploration questions, with multiple choice questions included in the virtual world, providing immersive assessment activities that are naturally integrated in collaborative learning experiences in 3D virtual worlds; Page 2558 of Ibanez: using 3DCVWs for tests and performance based assessment, induced by immersive games with assessment activities, such as Bayesian models to monitor actions and integrate evidence on learner performance and update the student model in relation to competencies; Page 2559 of Ibanez: When dealing with computer assisted assessment, the system will present the wording to the students, who will choose an answer from among the choices provided by the system, and subsequently the system will offer feedback on the accuracy of the selected answer; Page 2561, 5th full paragraph discloses “Participants in these learning experiences can even modify the world as a consequence of a question, in that way the setting for the next question is modified as desired, and that allows for a higher degree of test customization, as the new objects cannot be seen by all participants, only by the ones who answered the question in a specific way.” – in other words, the system provides baseline indicators in the form of questions, that upon answering correctly changes the world based on performance of user)
Ibanez modified by Singleton, IV and Jung does not explicitly teach use of a Heads Up Display.  
Hyndman discloses:
Wherein the rendered 3D environment is displayed with associated with Heads Up Display (Par. 44 of Hyndman: overlay web rendering engine makes it possible to dynamically and inexpensively add elements to the heads up display for a three dimensional visualization tool based on the context of viewed or selected three dimensional objects; Also Par. 46: rendering content on heads up display)
Ibanez, Singleton, IV, Jung and Hyndman are directed to distributed user interfaces for user interactivity on a graphical interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed user interface for providing an interactive virtual experience to a specific user including an interactive 3D training application as provided by Ibanez, using the technique of providing an interactive user interface in a distributed computer architecture based on user credentials with graphical rendering on a remote system as provided by Singleton, IV, using the technique of authenticating a user by transmitting user information for access to a distributed computer system provided by Jung, and the additional menu selection of virtual data to load as provided by Mario Kart 7, by further utilizing a Heads Up Display as the display device for providing the graphical interface as provided by Hyndman, using known electronic interfacing and programming techniques.  The modification results in an improved user experience by providing an richer and more immersive experience to engage the user while 
Regarding claim 2, the computer program product of claim 6 comprises the same method as recited in claim 2.  As such, claim 2 is rejected based on the same rationale as claim 6 set forth above.  
Regarding claim 8, the limitations included from claim 7 are rejected based on the same rationale as claim 7 set forth above and incorporated herein.  Further regarding claim 8, Ibanez further discloses:
Presenting a multimedia content based on the choice; (Page 2559 of Ibanez: Feedback can be received in the same way as wording, or feedback may also involve changing the 3D scenario or any of its elements, for instance, a correct answer to a question may cause a song to start playing or a 3D object that represents a prize to appear or the student’s avatar to be teleported to another place in the virtual world, or the occurrence of all these actions simultaneously)
Generating scores at the end of the scenario based on an exit criterion (Page 2564 of Ibanez, Par. 2: Once the user chooses an answer, the Monitor will transmit the selection to the LLOM, which checks the accuracy of the answer by consulting the Assessment Repository and decides on feedback to be shown to the user, where at end of process, Assessment Repository receives user’s score – note that end of process is an “exit criterion”); and
Displaying final display and Key Performance Indicators and subsequently generating a report with the scores (Page 2558 of Ibanez: using 3DCVWs for tests and performance based assessment, induced by immersive games with assessment activities, such as Bayesian models to monitor actions and integrate evidence on learner performance and update the student model in relation to competencies; Page 2558 of Ibanez, Paras. 2-3: provide exploration questions, with multiple choice questions included in the virtual world, providing immersive assessment activities that are naturally integrated in collaborative learning experiences in 3D virtual worlds; Page 2559 of Ibanez: When dealing with computer assisted assessment, the system will present the wording to the students, who will choose an answer from among the choices provided by the system, and subsequently the system will offer feedback on the accuracy of the selected answer; Page 2561, 5th full paragraph discloses “Participants in these learning experiences can even modify the world as a consequence of a question, in that way the setting for the next question is modified as desired, and that allows for a higher degree of test customization, as the new objects cannot be seen by all participants, only by the ones who answered the question in a specific way.” – in other words, the system provides baseline indicators in the form of questions, that upon answering correctly changes the world based on performance of user; Page 2558, section 2.1: assessment tests including grading scheme; Page 2563, Section 3.4, Par. 2: server includes repository storing user’s’ scores; Page 2569, section 5.5, last line: providing student feedback including score)
Ibanez modified by Singleton, IV and Jung does not explicitly teach use of a Heads Up Display.  
Hyndman discloses:
Displaying Heads Up Display (Par. 44 of Hyndman: overlay web rendering engine makes it possible to dynamically and inexpensively add elements to the heads up display for a three dimensional visualization tool based on the context of viewed or selected three dimensional objects; Also Par. 46: rendering content on heads up display)
Ibanez, Singleton, IV, Jung and Hyndman are directed to distributed user interfaces for user interactivity on a graphical interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the distributed user interface for providing an interactive virtual experience to a specific user including an interactive 3D training application as provided by Ibanez, using the technique of providing an interactive user interface in a distributed computer architecture based on user credentials with graphical rendering on a remote system as provided by Singleton, IV, and using the technique of authenticating a user by transmitting user information for access to a distributed computer system provided by Jung, and the additional menu selection of virtual data to load as provided by Mario Kart 7, by further utilizing a Heads Up Display as the display device for providing the graphical interface as provided by Hyndman, 
Regarding claim 4, the computer program product of claim 8 comprises the same method as recited in claim 4.  As such, claim 4 is rejected based on the same rationale as claim 8 set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616